 

Exhibit 10.1

 



CONSULTANT SERVICES AGREEMENT

 

This Agreement is made as of April/20/2016 by and between:

 

Farglory Life Insurance Co., Ltd., a corporation duly organized and existing
under the laws of Taiwan, having its principal office at 28f,No.1. Songgao Rd.,
Xinyi Dist., Taipei ,Taiwan, R.O.C. (hereinafter referred to as “Company”); and

 

Action Holdings Financial Limited, a corporation duly organized and existing
under the laws of British Virgin Islands, having its principal office at
TrustNet Chamber, P.O. Box 3444, Road Town, Tortola, British Virgin Islands
(hereinafter referred to as “Supplier”).

 

Whereas, Company intends to obtain from Supplier and Supplier agrees to provide
Company services as described below during the term of this Agreement. The
parties hereby agree the terms and conditions of this Agreement as follows:

 

1.Term

The term of this Agreement shall commence on May 1st, 2016 and shall thereafter
continue in full force and effect for a period of 5 years.

 

2.Payment

2.1The service fee of Supplier to be paid by Company is NT$4,000,000 per year,
total NT$20,000,000 for this Agreement. The payment shall be made by Company
within 10 working days to the bank account designated by Supplier after this
Agreement is executed by both parties.

2.2In the event the expiration or termination of this Agreement, the Supplier
shall return the amount paid by the Company according to Section 2.1 deduct the
fees or expense performed pursuant to Section 3 herein (such fees or expense
shall be with the Company’s written consent) to the Company within 10 working
days after the confirmation of the parties.

 

3.Services

3.1Supplier agrees to provide Company the Services described hereinafter,
including but not limited to:

(1)Assessment and advice on suitability of cooperative partners.

(2)Advice on product strategies suitable for promotion channel development.

(3)Advice on promotion/sales channel improvement.

(4)Advice on promotion channel marketing and strategic planning.

3.2To the extent permitted by applicable laws and regulations, Action shall
assist and encourage any insurance agency company or insurance brokerage company
duly approved by the competent government authorities of Taiwan to cooperate
with AIATW for the promotion of life insurance products of AIATW.

 



 

 

 

4.Confidentiality

The Receiving Party shall neither disclose to any third party any Confidential
Information of the Disclosing Party. The Receiving Party shall limit
dissemination of the Confidential Information only to its employees,
consultants, directors and/or officers who need to know such Confidential
Information provided that they are bound by a confidentiality agreement with the
Receiving Party no less restrictive than this Agreement. Either party may
disclose the project name and the result of this Agreement without disclosing
any Confidential Information of the Disclosing Party.

 

5.Definition

“Disclosing Party” means a party that discloses Confidential Information under
this Agreement.

“Receiving Party” means a party that receives Confidential Information under
this Agreement.

“Company” or “Supplier” shall mean itself, its affiliate, subsidiary, branch
office, partnership, and other employees to further the Agreement.

“Confidential Information” herein shall mean any and all confidential technical
and non-technical information which has been adopted the degree of care
generally used by others in the industry to protect their own proprietary
information.

 

6.Exceptions to Confidentiality

Notwithstanding any other provisions of this Agreement, this Agreement imposes
no obligation and restrictions upon the Receiving Party with respect to
Confidential Information received hereunder which: (a) at the time of receipt,
was otherwise known to the Receiving Party; (b) becomes known or available to
the Receiving Party from a source other than the Disclosing Party and without
breach of this Agreement by the Receiving Party or independently developing or
acquiring by the Receiving Party; (c) is required to be disclosed by the
Receiving Party by applicable law or court orders; or (d) is disclosed by the
Receiving Party with prior written approval of the Disclosing Party.

 



 

 

 

7.Termination

Either party may terminate this Agreement without cause by giving written notice
to the other party.

 

8.Independent Contractor

8.1The parties agree that Company and Supplier are independent contractors.

8.2In no event shall either party act as the other party’s agent,
representative, employee, partner, or distributor, nor shall either party have
any authority, express or implied, to create any obligation or responsibility on
behalf of the other party.

8.3Neither party may assign this Agreement or any part thereof without the prior
written consent of the other party.

 

9.Organization Change

Supplier makes any assignment for the benefit of creditors, or files any
petition for dissolution or insolvent, or if any receiver is appointed for its
business or property. This Agreement shall benefit and bind successors and
assigns of you and of the Company.

 

10.Amendment

This Agreement can be amended only by written instrument signed by duly
authorized representatives of both parties.

 

11.Indemnification

Either party hereby agrees to indemnify and hold harmless the other party or any
third party from and against all losses arising out of or in connection with any
breach of this Agreement.

 

12.The expiration or termination of this Agreement shall not prejudice any
rights and obligations incurred under this Agreement prior to the expiration or
termination. The provisions of Articles 4, 6, 9, and 11 shall survive the
expiration or termination of this Agreement.

 

13.If for any reason a court of competent jurisdiction finds any provision of
this Agreement invalid or unenforceable, that provision of the Agreement will be
enforced to the maximum extent permissible and the other provisions of this
Agreement will remain in full force and effect.

 



 

 

 

14.The validity, performance and construction of this Agreement shall be
governed by the laws of Republic of China. All disputes that may arise under or
in relation to this Agreement shall be submitted to the court in Taipei, Taiwan.

 

15.This Agreement, including all appendices hereto, constitutes the complete and
exclusive understanding and agreement between the parties regarding its subject
matter and supersedes all prior or contemporaneous agreements or understandings,
whether written or oral, relating to its subject matter.

 

16.This Agreement may be executed in counterparts, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers and effective as of the date first written above.

 



Farglory Life Insurance Co., Ltd.   Action Holdings Financial Limited          
          By:     By:   Name:       Name:     Title:     Title:  



 



 

